     Case 2:19-cv-01535-JAM-CKD Document 10 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROLAND THOMAS KOCH,                               No. 2:19-cv-1535 JAM CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   SCOTT JONES, et al.,
15                      Defendants.
16

17          Plaintiff, a California Civil detainee proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                       1
     Case 2:19-cv-01535-JAM-CKD Document 10 Filed 05/12/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed April 1, 2020 are adopted in full; and

 3          2. All claims other than those arising under the 14th Amendment against Scott Jones in

 4   his individual capacity and official capacity as the Sacramento County Sheriff are dismissed.

 5
     DATED: May 11, 2020
 6
                                                  /s/ John A. Mendez____________             _____
 7

 8                                                UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
